447 Pa. 572 (1972)
Commonwealth
v.
Hall, Petitioner.
Supreme Court of Pennsylvania.
February 11, 1972.
Before, JONES, C.J., EAGEN, O'BRIEN, ROBERTS, POMEROY, NIX and MANDERINO, JJ.
Jules N. Mazis, for appellant.
Milton M. Stein, Assistant District Attorney, James D. Crawford, Deputy District Attorney, Richard A. Sprague, First Assistant District Attorney, and Arlen Specter, District Attorney, for Commonwealth, appellee.
OPINION PER CURIAM, February 11, 1972:
AND Now, this 11th day of February, 1972, the petition for allowance of appeal in the above-captioned matter is granted and the judgments of sentence imposed by the Philadelphia Court of Common Pleas, Trial Division, Criminal Section, Nos. 2236, 2238 and 2240, January Term, 1967, are reversed. See, Com. v. Mills, 447 Pa. 163, 286 A.2d 638 (1971).